Citation Nr: 1336169	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  06-20 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased initial evaluation for an acquired psychiatric disability, to include depression and anxiety, rated 10 percent disabling prior to October 26, 2012, and 50 percent disabling thereafter. 

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of infarction of the left cerebellum, to include facial numbness and facial paresthesia. 

3.  Entitlement to an increased initial evaluation for irritable bowel syndrome (IBS), rated 0 percent disabling from June 29, 2005 through February 25, 2009; 10 percent disabling from February 26, 2009 through October 25, 2012; and 30 percent disabling from October 26, 2012. 


REPRESENTATION

Appellant represented by:	Bryan Held, Accredited Agent



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from August 1996 to June 2005, with over 11 months of prior active service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for residuals of infarction of the left cerebellum, to include facial numbness and facial paresthesias, with an evaluation of 10 percent; acquired psychiatric condition, to include depression and anxiety, with an evaluation of 10 percent; and irritable bowel syndrome with a noncompensable evaluation. 

The Board remanded the claim in September 2008 and May 2010 for further appellate consideration.  

A January 2013 rating decision granted increased initial ratings for the Veteran's acquired psychiatric disorder (50 percent disabling as of October 26, 2012), and IBS (10 percent disabling from February 26, 2009 and 30 percent disabling from June October 26, 2012). 

The Veteran was issued a statement of the case (SOC) in June 2010 regarding the evaluations assigned to his service connected cervical spine and lumbar spine.  However, he did not file a timely substantive appeal regarding these claims and they are not before the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2013).


The issue of entitlement to an increased initial rating for residuals of infarction of the left cerebellum, to include facial numbness and facial paresthesia, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Prior to March 24, 2009, the probative evidence of record demonstrates that the Veteran's symptoms of acquired psychiatric disability, to include depression and anxiety, resulted in occupational and social impairment due to mild or transient symptoms; his Global Assessment of Functioning (GAF) score was 70.

2.  From March 24, 2009 through October 25, 2012, the Veteran's disability picture more closely approximated occupational and social impairment with occasional decrease in work efficiency; his GAF score was 65.

3.  From October 26, 2012, the Veteran's disability picture has more closely approximated occupational and social impairment with reduced reliability and productivity; his GAF score was 60.

3.  Prior to February 26, 2009, the Veteran's IBS caused mild symptoms. 

4.  From February 26, 2009 through October 25, 2012, the Veteran's IBS was manifested, at most, by moderate symptoms.

5.  As of October 26, 2012, the symptomatology associated with the service-connected IBS caused no more than severe IBS.  



CONCLUSIONS OF LAW

1.  Prior to March 24, 2009, the criteria for an initial disability rating in excess of 10 percent for acquired psychiatric disability, to include depression and anxiety, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).

2.  From March 24, 2009 through October 25, 2012, the criteria for a disability rating of 30 percent for acquired psychiatric disability, to include depression and anxiety, have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).

3.  From October 26, 2012, the criteria for an initial disability rating in excess of 50 percent for acquired psychiatric disability, to include depression and anxiety, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).

3.  Prior to February 26, 2009, the criteria for an initial evaluation in excess of 0 percent for IBS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2013). 

4.  From February 26, 2009 through October 25, 2012, the criteria for an evaluation in excess of 10 percent for IBS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2013). 

5.  From October 26, 2012, the criteria for an evaluation in excess of 30 percent for IBS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The present case involves "downstream" issues, as the initial claims for service connection was granted in the rating decision on appeal, and the Veteran disagrees with the evaluations assigned.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

Concerning the duty to assist, VA has obtained service treatment records and post-service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions, and offered the appellant an opportunity to testify at a hearing.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further observes that this case was remanded in September 2008 and May 2010 to obtain additional treatment records and schedule the Veteran for examinations.  Treatment records were requested, and VA examinations were conducted.  The agency of original jurisdiction has substantially complied with the September 2008 and May 2010 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

In adjudicating the claims below, the Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence provided by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical providers and examiners.

A.  Acquired Psychiatric Disorder

The Veteran's acquired psychiatric disability, to include depression and anxiety is evaluated as 10 percent disabling prior to October 26, 2012, and as 50 percent disabling thereafter under Diagnostic Code 9434. 

Diagnostic Code 9434 provides that the Veteran's acquired psychiatric disability, to include depression and anxiety, is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130.  

Under the general rating formula, occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to
 such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

One factor for consideration is the GAF score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).  

The Veteran underwent a May 2005 VA mental health consultation while still in service.  The consultation report noted that, in service in June 2003, the Veteran experienced a dissected left vertebral artery.  At that time, he experienced anxiety, depression, irritable mood, sleep anxiety, fatigue, loss of interest, impaired concentration, and panic episodes every two days with increased salivation, racing heart and need to escape.  He was treated by a private neurologist with Prozac with good response.  He did not have a panic attack in the past month.  He was alert and attentive, oriented times 3, cooperative and reasonable, his speech was normal, language intact, mood euthymic, affect was congruent to mood, thought processes were normal an coherent.  There was no suicidal ideation.  His insight and judgment were good.  His recent memory was impaired.  Anxiety and depressive disorder were diagnosed.  A GAF score of 65 was assigned.  

Following discharge, a VA examination was conducted in September 2005.  The Veteran reported a history of depression and anxiety after his in-service stroke.  He reported a diminution of his anxiety and depressive symptoms.  He reported mental and physical fatigue, problems maintaining focus and concentration, and mild anxiety.  He had recently taken a position as a general manager of a sports complex.  The Veteran was optimistic with good future orientation.  He remained married to his wife of 16 years and was very close to his two children.  He described his home life as "great."  The examiner noted that the Veteran denied any neurovegetative symptoms of depression and denied any recent anxiety attacks.  He was taking Prozac.  The Veteran had a bright affect.  His mood was euthymic.  His thought process was logical and organized with no evidence of a thought disorder.  There was no suicidal or homicidal orientation.  Mental functioning was grossly intact.  Verbal fluency was within normal limits.  His insight and judgment were good.  The diagnosis was depressive disorder, in remission.  A GAF score of 70 was assigned.  The examiner noted that the Veteran was not suffering from clinical depression and his social and vocation functioning were not impaired.  

In a May 2007 VA primary care visit, the Veteran mentioned that his panic attacks are rare, which he feels he can control with medication.  He also stated that his depression is gone.  

A VA examination was conducted on March 24, 2009.  The Veteran stated that he was working for over one and a half years with his own computer company and as a network engineer at a medical/dental office.  He stated that he has been married for 20 years and his family life "couldn't be better."  He has friends and reported no difficulties with his interpersonal relationships.  He reported no other mental health treatment besides taking antidepressant medication.  He stated, when additional medical difficulties presented, he stopped taking a number of his medications, possibly resulting in some resurgence of his symptoms.  He noted anxiety and mood problems at present.  The Veteran also complained of low motivation, mood, and energy.  The Veteran stated that his migraine headaches had the most effect on his job performances.  He had full range of affect.  He denied suicidal or homicidal ideation.  He denied any hallucinations.  His insight and judgment were good.  A current GAF score of 65 was assigned, with the highest score of 65 to 70 during the past year.  

A VA examination was conducted on October 26, 2012.  The diagnosis was depressive disorder, not otherwise specified.  The Veteran reported he had an overall good marriage and had been married for 24 years.  The Veteran's wife described him as "snappy" and moody.  He has been self-employed for the last 5 years doing IT work for medical and dental practices.  He currently worked 15 to 20 hours per week since beginning dialysis.  He report problems with concentration, memory difficulties, difficulty setting a schedule and difficulty getting out of bed and executing his plan.  He reported that he was frequently behind in work.  He was not currently engaged in psychiatric treatment, but took medication prescribed by his primary care physician for anxiety and sleep.  He reported irritability, being quick to react, sleep disruption, panic attacks 1-2 times per week, depressed mood more days than not, poor motivation and fatigue, binge eating when anxious or depressed, rumination, and forgetfulness.  The examiner stated that, in comparison with the most recent VA examination in March 2009, it appears that the Veteran's mood has worsened with significantly more irritability and anxiety.  

Upon review of the record, the Board finds that prior to March 24, 2009, the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent.  The Veteran did not manifest symptoms associated with a 30 percent rating under the general formula for rating mental disorders to warrant a higher rating.  He maintained full-time employment.  His psychiatric disorder had little effect on his social and occupational functioning.  He noted that his service-connected migraine headaches, not his acquired psychiatric disorder, had the greatest effect on his occupational functioning.  The assigned GAF score was 70, suggesting no more than mild impairment.  In March 2007 he noted panic attacks were rare and his depression was gone.  Accordingly, a rating in excess of 10 percent prior to October 26, 2012, is not warranted.  

From March 24, 2009 through October 25, 2012, the Board finds that the record more nearly approximates a 30 percent rating.  In this regard, on the March 2009 examination he did note some anxiety and mood problems after stopping psychiatric medication due to other health problems.  Such symptoms, along with the small decrease in GAF score from the prior examination, suggest that his symptomatology more nearly approximates the 30 percent rating.  However, an even higher rating is not warranted as he had no difficulties with interpersonal relationships and had his own business as a network engineer.  He noted that his migraines had the most effect on his job performance.  A GAF score of 65 
was assigned, which reflects mild impairment.  In sum, the totality of the symptomatology does not reflect occupational and social impairment with reduced reliability and productivity such that a higher rating is warranted. 

From October 26, 2012, the Board finds the preponderance of the evidence is against entitlement to an evaluation in excess of 50 percent.  The clinical evidence suggests that the Veteran's psychiatric disorder worsened as of October 26, 2012, the date of the VA examination.  However, the Veteran did not manifest symptoms associated with a 70 percent rating under the general formula for rating mental disorders to warrant a higher rating.  In this regard, his symptoms included anxiety, sleep disturbance, panic attacks, depressed mood, poor motivation and forgetfulness are symptoms consistent with the 50 percent evaluation assigned.  Although irritable at times, there is no indication of violence.  The Veteran's judgment is not impaired, and his depression and panic are not shown as being near continuous and affecting his ability to function.  Moreover, the GAF score of 60 assigned does not suggest the Veteran has deficiencies in most areas; rather, it suggests moderate impairment in social and occupational functioning.  Although working only part time in his business, it was noted this status was due to dialysis.  Accordingly, the 50 percent rating presently assigned adequately addresses the Veteran's social and occupational impairment resulting from his psychiatric disability, and rating in excess of 50 percent from October 26, 2012, is not warranted.

In reaching this decision, the Board has considered the Veteran's statements and the other lay evidence of record.  However, even affording the Veteran full competence and credibility, nothing in the lay evidence provided shows the Veteran's symptoms have more closely approximated the criteria for a higher evaluation than presently assigned at any point during the period of the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The preponderance of the evidence is against the claim for ratings higher than those assigned, and increased ratings are not warranted.

B.  IBS

The Veteran's IBS is evaluated as 0 percent disabling from June 29, 2005 through February 25, 2009; 10 percent disabling from February 26, 2009 through October 25, 2012, and 30 percent disabling as of October 26, 2012, under Diagnostic Code 7319.  

Under Diagnostic Code 7319, a 30 percent evaluation may be assigned for irritable colon syndrome (spastic colitis, mucous colitis, etc.) when severe with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  When moderate with frequent episodes of bowel disturbance with abdominal distress, a 10 percent evaluation may be assigned.  When mild with disturbances of bowel function with occasional episodes of abdominal distress, a noncompensable evaluation may be assigned.  38 C.F.R. § 4.114, Diagnostic Code 7319. 

A VA examination was conducted in August 2005.  The Veteran related symptoms of intermittent episodes of diarrhea and constipation with abdominal cramping and bloating.  A colonoscopy was noted to have been normal.  The diagnosis was IBS with a negative gastrointestinal work-up with mild functional impairment.  

A December 2006 VA gastroenterology outpatient initial consultation noted that the Veteran complained of a history of three to four watery bowel movements per day which has been stable.  A 2005 colonoscopy was noted to have been normal.  The Veteran denied hematemesis, melena, weight loss, anorexia, satiety, abdominal pain, and jaundice.  

After a review of all the evidence, the Board finds that, for the rating period from June 29, 2005, to February 25, 2009, the weight of the evidence shows the Veteran's IBS was productive of mild symptoms consisting disturbances of bowel function but without frequent episodes of abdominal distress. In August 2005, his impairment was noted to be mild and intermittent.  In December 2006, he denied abdominal pain and the condition was noted as stable since onset.  As the evidence does not approximate moderate symptoms, an increased, 10 percent, rating is not warranted.  

A VA examination was conducted on February 26, 2009.  The Veteran reported having 3 or 4 explosive yellow/brown liquid bowel movements per day.  The Veteran did not report any bowel incontinence, but reported that he did stain his underwear with liquid stool approximately one or two times per month.  The Veteran reported that he generally had these liquid stools within 20 minutes of eating and so he needed to be near bathroom facilities in order to eat.  Prior to having the explosive stools he will have sharp abdominal cramping which is relieved within a few minutes of having a bowel movement.  Physical examination of the abdomen and rectum was unremarkable.  The examiner noted that the Veteran's diarrhea did not cause any malnutrition or weight loss, and the condition did not restrict his activities of daily living.  

A September 2010 private gastroenterology consultation noted that the Veteran complained of diarrhea.  A colonoscopy was normal.  

The Board concludes the objective findings from February 26, 2009 to October 25, 2012 more nearly approximate an initial evaluation of 10 percent for IBS.  There was no evidence of constant abdominal distress such that a higher rating is warranted. 

A VA examination was conducted on October 26, 2012.  The Veteran reported continued abdominal distress with bloating and an immediate need to evacuate his bowels after all meals.  The Veteran must always have close proximity to a bathroom.  The Veteran was using Activia, Metamucil and additional fiber supplements to treat the condition.  The Veteran had daily watery diarrhea, some with blood, pus or mucous, always preceded by abdominal cramping.  The examiner noted that he had more or less constant abdominal distress.  There was no evidence of weight loss or malnutrition, and no anemia was found on blood testing in July 2011. 

The Board finds that an increased rating in excess of 30 percent is not warranted from October 26, 2012, to the present under Diagnostic Code 7319, as a 30 percent disability evaluation is the highest schedular evaluation which can be assigned under this Diagnostic Code.

The Board finds that no other relevant Diagnostic Code pertaining to the digestive system in 38 C.F.R. § 4.114 provides for a rating in excess of 30 percent based on the symptomatology exhibited by the Veteran's constant abdominal distress.  

In reaching this decision, the Board has considered the Veteran's statements and the other lay evidence of record.  However, even affording the Veteran full competence and credibility, nothing in the lay evidence provided shows the Veteran's symptoms have more closely approximated the criteria for a higher evaluation at any point during the period of the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At no time during the pendency of this claim, has the disability been more or less disabling than as currently rated.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and increased, staged ratings are not warranted. 

C. Extraschedular Considerations

As a final matter, the Board has also considered whether the Veteran's disabilities presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for those service-connected disabilities are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 


ORDER

Prior to March 24, 2009, entitlement to an initial evaluation in excess of 10 percent for acquired psychiatric disability, to include depression and anxiety is denied.

From March 24, 2009 through October 25, 2012, entitlement to a 30 percent evaluation for acquired psychiatric disability, to include depression and anxiety is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

From October 26, 2012, entitlement to an evaluation in excess of 50 percent for acquired psychiatric disability, to include depression and anxiety is denied.

Prior to February 26, 2009, entitlement to an initial evaluation in excess of 0 percent for IBS is denied.

From February 26, 2009 through October 25, 2012, entitlement to an evaluation in excess of 10 percent for IBS is denied.

From October 26, 2012, entitlement to an evaluation in excess of 30 percent for IBS is denied.


REMAND

A July 2005 VA neurological emergency room consultation noted that the Veteran complained of decreased sensation in the left side of his face.  He has also noticed the numbness is spreading to the right side of his face.  Besides noting these sensory changes the remainder of the cranial nerve examination was normal.  A VA examination was conducted in August 2005.  Cranial nerve examination noted sensory changes along both sides of the face.  

A VA examination was conducted in February 2009.  The examiner stated that the Veteran's migraine headaches are associated with his in-service stroke.  The examiner also stated that the Veteran had significant resolution of his presenting associated complications and has a normal examination.  The Veteran reported symptoms of periorbital numbness; however, no impairment or need for restrictions and limitations result from this symptom.  The examiner noted that although the Veteran reported occasional swallowing and speech impairment, his examination is normal, and no significant associated impairment from these reported symptoms is supported.  

A VA examination was conducted in October 2012.  The examiner stated that the Veteran's in-service stroke affected his fifth cranial nerve causing mild paresthesia, dysthesia, and numbness of both sides of the face.  In addition, mild increased salivation and difficulty swallowing was also noted.  Mild motor impairment of the left cranial nerve was also found.  The examiner concluded that the impairment of the fifth cranial nerve was moderate.  

However, at the end of the discussion, the examiner also noted various other complaints, many of which are already addressed by service connected headaches and psychiatric disability.  He also mentioned balance, locomotion, and handling loads in excess of 10 pounds.  It is unclear whether the examiner was summing up all complaints because this was the last examination worksheet in a series of worksheets, or whether the examiner was suggesting that the Veteran's stroke residuals have progressed to affect balance, locomotion, and carrying loads in excess of 10 pounds.  Thus, remand for clarification of his opinion is necessary.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of all medical care providers, both VA and private, who have treated him for residuals of infarction of the left cerebellum that are not currently of record.  After securing the necessary release, the RO/AMC should request any relevant records identified.  If any requested records cannot be obtained, the Veteran should be notified of such. 

2.  Then return the claims file to the October 2012 VA examiner, if available.  The October 2012 examination report and the claims file should be reviewed.  If the original examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to provide the requested opinion.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.  After review of the file, the examiner should provide an addendum opinion indicating whether the Veteran reported problems with his balance, locomotion, and carrying more than 10 pounds are due to his service-connected residuals of infarction of the left cerebellum with impairment of the 5th cranial nerve.  In addressing this question, the examiner should address his spine examination attributing instability of station and disturbance of locomotion to his service-connected lumbar spine arthritis and the impairment associated with the cervical spine arthritis and radiculopathy of the left upper extremity.  In other words, the examiner should address whether the Veteran has an identifiable and distinct impairment in upper or lower extremities resulting from his left cerebellar infarction rather than from his degenerative arthritis in his lumbar and cervical spine.  The examiner should explain the rationale for the conclusions reached. 

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


